Citation Nr: 1720637	
Decision Date: 06/08/17    Archive Date: 06/21/17

DOCKET NO.  09-34 239	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1.  Entitlement to service connection for hypothyroidism, to include as secondary to Agent Orange exposure.

2.  Entitlement to service connection for a bilateral foot disability other than onychomycosis.

3.  Entitlement to service connection for peripheral neuropathy of the upper extremities, to include as secondary to Agent Orange exposure.

4.  Entitlement to service connection for peripheral neuropathy of the lower extremities, to include as secondary to Agent Orange exposure.

5.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

6.  Entitlement to a total rating based on individual unemployability due to service-connected disability (TDIU).

REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from March 1969 to March 1971.  These matters are before the Board of Veterans' Appeals (Board) on appeal from an October 2007 rating decision by the Louisville, Kentucky Department of Veterans Affairs (VA) Regional Office (RO) that granted service connection for PTSD, rated 30 percent effective January 2007, and denied service connection for the other claimed disabilities.  A July 2009 rating decision increased the rating for PTSD to 70 percent rating, effective January 2007.  A December 2009 rating decision denied a TDIU rating.  In March 2014, these matters were remanded by the Board for additional development.  

The matter of service connection for a bilateral foot disorder was also before the Board in March 2014 and was remanded for additional development.  In April 2016, the RO granted service connection for onychomycosis, claimed as a foot condition, resolving this matter.  The April 2016 supplemental statement of the case continued to adjudicate the claim of service connection for a bilateral foot disability, noting that the Veteran's pes planus was not related to service.  The Board finds that the matter of service connection for a bilateral foot disorder other than onychomycosis properly remains on appeal.


FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam Era.
2.  Hypothyroidism was not manifested in service or for many years thereafter, is not shown to be etiologically related to the Veteran's service, to include as due to exposure to Agent Orange therein.

3.  A bilateral foot disability (other than onychomycosis) was not first manifested in service or for many years thereafter, and a current bilateral foot disability is not shown to be etiologically related to the Veteran's service.

4.  Peripheral neuropathy of the upper extremities was not manifested in service or for many years thereafter; is not shown to be early onset peripheral neuropathy; and is not shown to be etiologically related to the Veteran's service, to include as due to exposure to Agent Orange therein.

5.  Peripheral neuropathy of the lower extremities was not manifested in service or for many years thereafter; is not shown to be early onset peripheral neuropathy; and is not shown to be etiologically related to the Veteran's service, to include as due to exposure to Agent Orange therein.

6.  The Veteran's PTSD is manifested by anxiety, hypervigilance and depression;  total occupational and social impairment due to PTSD symptoms is not shown.

7.  The Veteran completed high school and has work experience as a carpenter; he reportedly last worked in 2009.

8.  The Veteran's service connected disabilities of PTSD, rated 70 percent and onychomycosis, rated 0 percent are not shown to be of such nature and severity as to prevent him from engaging in substantially gainful employment consistent with his education and occupational experience.


CONCLUSIONS OF LAW

1.  Service connection for hypothyroidism is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).
2.  Service connection for a bilateral foot disability (other than onychomycosis) is not warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.303 (2016).

3.  Service connection for peripheral neuropathy of the upper extremities is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

4.  Service connection for peripheral neuropathy of the lower extremities is not warranted.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).

5.  A rating in excess of 70 percent for PTSD is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.130, Diagnostic Code (Code) 9411 (2016). 

6.  The schedular requirements for a TDIU rating are met, but a TDIU rating is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  VA's duty to notify was satisfied by letters dated in February 2007 and September 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  The appeal seeking an increased rating for PTSD is from the initial rating assigned with the award of service connection.  The statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, statutory notice has served its purpose, and its application is no longer required because the claim has been substantiated.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  A statement of the case properly provided notice on the downstream issue of entitlement to an increased initial rating.  A notice deficiency is not alleged.

The Veteran's service treatment records (STRs), Social Security Administration (SSA), and private and VA medical records have been secured.  He was afforded VA examinations to ascertain the etiology of hypothyroidism, a bilateral foot disorder (other than onychomycosis) and peripheral neuropathy of the upper and lower extremities and to assess the severity of his PTSD.  VA's duty to assist is met.

Factual Background, Legal criteria and Analysis 

The Board has reviewed all of the evidence in the Veteran's record.  Although the Board is required to provide reasons and bases supporting its decision, there is no need to discuss each item of evidence in the record.  Hence, the Board will summarize the pertinent evidence as deemed appropriate, and the Board's analysis will focus specifically on what the evidence of record shows, or does not show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran's STRs show that in an October 1968 report of medical history, he reported a history of a goiter.  The physician's summary noted a small goiter in the past.  The endocrine system was normal on the October 1968 pre-induction examination.  The STRs are silent for complaints or findings concerning a thyroid condition, foot disorder and peripheral neuropathy of either the upper or lower extremities.  A December 1970 report of medical history shows that the Veteran checked "yes" regarding a history of goiter, but this was crossed out and "no" was also checked.  He denied a history of foot trouble.  The feet, endocrine system and a neurologic examination were normal on December 1970 service separation examination.  

The record shows that the Veteran served in Vietnam and was awarded a Combat Infantryman Badge.  
On November 2006 Agent Orange registry examination, the Veteran's problem list included hypothyroidism.  It was noted that he attributed the numbness of his hands and feet to Agent Orange.  He complained of thyroid trouble.  Examination found negative tinel and Phalen's signs.  Upper and lower extremity motor and sensory examinations were noted to be intact.  The impression was hypothyroidism.  

VA outpatient treatment records show that in November 2006, a problem list noted hypothyroidism in the 1980's.

On May 2007 VA peripheral nerves examination, the Veteran complained of numbness/pain in the hands and feet.  He stated the onset was around 2002.  A June 2007 electromyogram was associated with the examination report and the history noted at that time indicated that the numbness and tingling had been present for 10 to 12 years in the upper extremities and for 8 to 10 years in the lower extremities.  The diagnosis was bilateral early, mild diffuse sensorimotor polyneuropathy with bilateral carpal tunnel syndrome, including both the upper and lower extremities.  The etiology was not known.

On August 2007 VA psychiatric examination, mental status evaluation found that the Veteran was neatly groomed and appropriately dressed.  He was cooperative and friendly.  His affect was appropriate and his mood anxious.  He was oriented to person, place and time.  Thought process and content were unremarkable.  There were no delusions.  It was noted that he understood he had a problem and the outcome of his behavior.  There were no hallucinations, inappropriate behavior, panic attacks or obsessive/ritualistic behavior.  He had good impulse control.  He was able to maintain minimal personal hygiene.  His immediate memory was mildly impaired.  The diagnoses were PTSD and anxiety disorder, not otherwise specified.  The Global Assessment of Functioning score (GAF) score was 60.  The examiner noted that the Veteran had difficulty concentrating, irritability, poor sleep and difficulty with social interactions.  He stated that the Veteran's PTSD symptoms resulted in deficiencies with poor concentration and irritability.  There was reduced reliability and productivity due to PTSD symptoms.  

VA outpatient treatment records show that in October 2007, it was noted that the Veteran was doing well on medication, with no recurrence of severe anxiety or agitation.  His memories of Vietnam returned while watching news coverage of the Iraq war, but they no longer dominated his thinking.  Mental status evaluation found that he was alert and oriented.  His mood was euthymic and his affect was appropriate.  The assessment was that the Veteran was stable.  In February 2008, he complained of a depressed mood since losing his best friend from Vietnam in November 2007.  He denied suicidal or homicidal ideation.  In January 2009 it was noted that he had been drinking again.  His wife said that she slept in a separate room and often woke up and heard him hollering.  It was noted that his symptoms of irritability and agitation had responded to medication, but the distressing memories had recurred.  Mental status evaluation found that his affect was subdued.  It was noted that he tended to minimize his problems.  In February 2009, he was casually dressed and well groomed.  He was alert and oriented in all spheres.  His mood was stable.  There was no evidence of a psychosis and there was no suicidal or homicidal ideation.  The assessment was anxiety disorder, with features of PTSD.  The GAF score was 65.  

In March 2009, the Veteran was seen by R.K. Riggs, M.D.  She noted that the Veteran was dressed casually and cleanly and was cooperative but somewhat guarded.  He was restless, fidgety and tense.  His speech was relevant, coherent and logical.  His mood and affect were depressed, sad, anxious and irritable.  His attention and concentration were adequate, but he needed repetition and redirection.  His thought process was sometimes logical, sequential and pertinent, and at other times circumstantial and tangential.  He stated that he got along with supervisors and co-workers when he last worked in November 2008.  He had difficulty concentrating at work and dealing with the public.  He stated that he got along with his wife and family members.  He slept two to three hours a night and had nightmares.  He indicated that anything could make him irritable and short-tempered and that he did not trust people.  He said he felt worthless and hopeless.  The diagnoses were PTSD and generalized anxiety.  The GAF score was 45.  

On May 2009 VA psychiatric examination, the Veteran stated he had been married for 41 years, but reported a difficult relationship with his wife and one son.  He said he had a close relationship with his other son.  He also stated that he had some, but not many, friends.  On mental status evaluation, he was described as neatly groomed and appropriately dressed.  He was restless and tense.  His affect was appropriate and his mood anxious.  He was oriented times three.  His thought process and content were unremarkable.  He had no delusions.  He stated he did not sleep well and that he had sleep apnea.  He reported persistent auditory hallucinations.  There were no inappropriate behavior, obsessive or ritualistic behavior, or panic attacks, and no suicidal or homicidal ideation.  His impulse control was fair.  He stated that sometimes had to force himself to stay calm and that he did throw things on occasion.  He was able to maintain minimal personal hygiene.  He stated that about two to three times a month he heard helicopters that were not there.  His recent memory was mildly impaired.  The diagnosis was PTSD, and a GAF score of 55-60 was assigned.  It was noted that he worked full-time as a carpenter and had lost three to four weeks in the previous 12 months due to VA appointments.  Regarding the Veteran's functional status, the examiner noted that he experienced difficulty with concentration due to intrusive thoughts and memories that affected his work performance.  His irritability, feelings of detachment from others and alcohol use were detrimental to his marriage and functioning in his family.  He believed that nobody was interested in what he might say about his experiences in Vietnam and this negatively affected his social life.  The examiner stated there was reduced reliability and productivity due to PTSD symptoms.  

On September 2009 VA psychiatric examination, the Veteran stated that medication helped him cope with his symptoms.  His wife was concerned about an increase in his consumption of alcohol.  It was noted that his social relationships had remained the same since the previous VA examination.  On mental status evaluation, the Veteran was described as appropriately dressed, friendly and cooperative.  His affect was normal and his mood was good.  He was oriented times three.  His thought content was unremarkable.  He had no delusions.  He said his sleep was improved with medication.  He noted he woke up frequently, but indicated he was not using the CPAP machine.  He continued to have nightmares about once a night.  There were no hallucinations, inappropriate behavior, obsessional/ritualistic behavior, panic attacks or suicidal or homicidal ideation.  He had fair impulse control, and had no episodes of violence.  He was able to maintain minimal personal hygiene.  The Veteran stated that he avoided crowds; did not participate in some recreational activities due to anxiety; and became hypervigilant when driving.  His recent memory was mildly impaired.  He stated that he constantly thinks about traumatic experiences in Vietnam.  He had distressing dreams of the experiences.  It was noted he was working part-time and had missed 36 weeks in the previous year due to lack of work and attending treatment groups.  The diagnosis was PTSD, and a GAF score of 55 was assigned.  The Veteran said his concentration at work was affected by thoughts of Vietnam and that he had increased his alcohol consumption to "quiet" his internal combat-related thoughts.  This had caused tension in his marriage.  While he had some friends, he had isolated himself and avoided social relationships.  The examiner opined that there was not total social and occupational impairment due to PTSD, and noted that PTSD resulted in deficiencies in thinking, family relations and work.  It was stated that the Veteran's decreased concentration and difficulty remembering instructions reduced his reliability at work.

The Veteran's claim for a TDIU rating was received in September 2009.  It was noted headache had last worked full-time in August 2008, and that he became too disabled to work in August 2009.  He had completed high school.  He had work experience as a carpenter.

In November 2009, the Veteran's employer stated that he had last worked in August 2009 and that his employment was terminated due to a lack of work.

A September 2009 memorandum from a VA physician and a social worker notes that the Veteran was receiving psychotherapy, medication and group therapy.  He had a diagnosis of PTSD and a GAF score of 60.  His symptoms included nightmares and intrusive memories that significantly impaired sleep.  The most problematic symptoms were hyperarousal symptoms that impaired functioning and the ability to perform at his job.  He reported extreme hypervigilance when driving to and from work.  It was noted that the chaos of a construction site was producing more intense and distressing anxiety.  In December 2009, they wrote that since leaving his job, the Veteran showed increased ability to cope with his symptoms.  His anxiety improved as he did not have to deal with the hypervigilance symptoms that were so prevalent when he was on a construction site.  They added that it was likely that the Veteran would experience an exacerbation. 

In January 2010, the Veteran's brother wrote that the Veteran was not working because he was physically and mentally unable to do so.  When he was working, he exhibited symptoms of PTSD that impaired his ability to function on the job.  He experienced extreme hypervigilance while driving to and from work and the constant activity on the job made him agitated.  He noted that the Veteran's physical problems included back and shoulder pain and that his feet and legs become numb.  

In February 2010, the VA psychologist who conducted the September 2009 VA psychiatric examination reviewed the Veteran's records, to include the statement from Dr. Riggs.  He noted that the Veteran's GAF scores ranged from 55-65, indicating mild to moderate symptoms and impairment.  He stated that the Veteran's PTSD symptoms that would moderately impair his ability to work in either sedentary or physical employment setting included hypervigilance, decreased concentration and attention, intrusive thoughts, sleep problems (partly related to nightmares), fatigue, anxiety, depression and an irritable mood.

VA outpatient treatment records show that in March 2010, the Veteran was appropriately groomed.  His speech was clear and coherent.  His mood was stable.  There was no suicidal or homicidal ideation.  His thought processes were linear and logical.  No delusional thinking was evident.  He noted some family problems that caused additional stress.  In May 2010, he stated that his symptoms had improved which he felt was related to his retirement from a stressful job that required him to drive three hours a day to and from work.  It was noted that he had a tendency to be stoic.  He continued to demonstrate some anxiety and avoidance.  In July 2010, he was appropriately groomed.  He was alert and oriented and his behavior was appropriate.  His mood was stable.  There was no suicidal or homicidal ideation or delusional thinking.  His thought processes were linear and logical.  He said he continued to stay busy with home projects and helping his neighbors and family.  He stayed busy to distract himself and exhaust himself so that he could sleep.  He reported that he was kept awake by thoughts of Vietnam that caused profound sadness.  
SSA records show that the Veteran was examined by a private physician in July 2010.  It was noted that he had a history of bilateral carpal tunnel syndrome.  The examiner stated that the Veteran's main problems (from the standpoint of work) were carpal tunnel syndrome, arthritis and back pain with probably radiculopathy.  These affected his ability to do any type of repetitive work.  

In September 2010, C.F. Hamilton wrote that he had served with the Veteran in Vietnam and that he had recently observed that the Veteran was hypervigilant and avoided most social situations.

VA outpatient treatment records show that in February 2013 the Veteran continued to have some mood swings and periods of anxiety, but he was able to manage them better than in the past.  His sleep was fair, but was still disrupted by nightmares several times a month.  Mental status evaluation showed that he was oriented times three.  He was calm, and his mood was variable.  His affect was anxious.  There were no hallucinations.  His thought content was appropriate to mood and circumstance.  His memory and judgement were normal.  His GAF score was 55.  In August 2013, it was noted that he was easily distracted due to anxiety.  His affect was anxious and his mood variable.  The examiner noted that mood and anxiety symptoms were under fairly good control on current medications.  His sleep and appetite were stable.  There was no suicidal or homicidal ideation and he had no abnormal psychotic thoughts.  The diagnosis was PTSD; the GAF score assigned was 50.  In January 2014, it was noted that he was feeling better overall.  His mood and anxiety symptoms were variable, but overall he was improving.  There was no suicidal or homicidal ideation.  On mental status evaluation in April 2014, the Veteran was oriented times three.  His behavior was restless/hypervigilant.  His mood was euthymic and his affect was labile.  His thought content was appropriate to mood and circumstances.  His memory was normal. 

In October 2014, a VA physician completed an Agent Orange peripheral neuropathy review check list.  Upon review of the record, to include the Veteran's STRs, it was noted that there was no evidence of early onset (during service or within one year of the last date of exposure) peripheral neuropathy.

On January 2015 VA foot examination, the Veteran reported a history of being flat-footed and that he had bad joints in his feet.  The diagnosis was bilateral pes planus.  The examiner stated that he reviewed the record and opined that it was less likely than not that the Veteran's pes planus was incurred in or caused by service.  He noted that he had been evaluated and treated for pes planus beginning in February 2014.  A history of this condition relative to service was not reported at the time.  It was noted that the Veteran denied foot problems on separation examination.  He could not locate any other information on a foot condition in service and, therefore, could not provide an opinion regarding a nexus between the Veteran's pes planus relative to service; he opined that the pes planus was not related to wet feet in Vietnam.

On January 2015 VA peripheral nerves examination, the Veteran reported that numbness and tingling in his hands began 10 years prior, and stated that right foot numbness had also started 10 years prior.  The diagnoses were carpal tunnel syndrome of the upper extremities and diffuse sensorimotor polyneuropathy of the upper and lower extremities.  The examiner, who reviewed the record, opined that it was less likely than not that the Veteran's peripheral neuropathy of the upper and lower extremities was incurred in or caused by service.  It was noted that the Veteran had three neuropathic conditions, two of which (carpal tunnel syndrome and diffuse sensorimotor polyneuropathy) are considered peripheral in nature.  The examiner stated that there was no known relationship between carpal tunnel syndrome and exposure to Agent Orange.  He noted that the medical literature connected exposure between a component of Agent Orange and neural damage, to include peripheral neuropathy.  The examiner noted there was no evidence in the record that the Veteran's peripheral neuropathy was manifested to a degree of at least 10 percent within one year of exposure.

On January 2015 VA thyroid examination, the Veteran reported he became aware of hypothyroidism in 1988.  He stated he was having numbness in the hands and low blood pressure, underwent testing and was put on thyroid tablets.  
He did not recall having goiter.  The diagnosis was hypothyroidism. The date of diagnosis was noted to be uncertain, but in the late 1980's.   Based on a review of the record, the examiner opined that it was less likely than not that hypothyroidism was incurred in or caused by service.  He noted that there were very few studies regarding a potential relationship between Agent Orange exposure and hypothyroidism.  He acknowledged there was one Korean study that identified a slightly increased risk.  Another study suggested some correlation between Agent Orange exposure and thyroid function, but did not identify a relationship to hypothyroidism as such.  He noted that the VA did not recognize hypothyroidism as one of the conditions presumed to be related to Agent Orange exposure.  He opined that a relationship to Agent Orange exposure is less likely than not.  He noted that the Veteran reported a positive history of goiter when he entered service.  He said it appeared likely that he had a thyroid condition that pre-dated his exposure to Agent Orange.  He commented that there was insufficient information in service to render an opinion relative to aggravation of a pre-existing thyroid condition.  

On March 2015 VA psychiatric examination, the Veteran stated he had a "pretty good" relationship with his wife and a good relationship with one of his two adult children and had six to eight friends, two of whom he considered to be "close" friends.  His symptoms included depressed mood, anxiety, suspiciousness, panic attacks that occurred weekly or less often and chronic sleep impairment.  The examiner noted the Veteran was attentive and cooperative during the examination.  His speech was goal-directed and his thought processes were logical and rational.  There was no current suicidal or homicidal ideation, and no evidence of any psychotic symptoms.  He reported his mood as anxious, which was consistent with his observed affect.  His insight and judgment were fair.  He presented himself in a very straight-forward manner and there was no apparent effort to exaggerate problems or symptoms.  The diagnoses were PTSD and alcohol use disorder. 

The examiner stated that the Veteran's psychiatric symptoms all appeared to be directly related to PTSD, and that his alcohol use appeared to be a means of coping with PTSD symptoms.  He noted that the Veteran had occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.  He further noted that overall it appeared that the Veteran's condition was less severe than it had been in the past.  His social and occupational impairment would appear to be in the mild to moderate range at the present time.  The examiner said he was asked to note the presence or absence of each symptom listed in the criteria for a 100 percent rating for PTSD.  These include: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living; and disorientation to time, place; memory loss for names of close relatives, own occupation, or own name.  He stated that the Veteran did not have any of these symptoms based on the current evaluation.  He reported that he was last employed in the construction field for nine years, working for his brother, and had retired five years ago. He was reportedly good at it and liked it.  He was able to get along well with his brother who was his boss. He had some difficulty getting along with other workers.  When asked why he retired five years ago, he replied that it was a combination of physical problems (back) and difficulty getting along with some of the co-workers.  Overall, it appeared that his current impairment in employment due to PTSD symptoms would be within the mild to moderate range and be due primarily due being able to get along with co-workers and some difficulties with concentration and attention and sleep disturbance.  This was consistent with what was found on previous VA examinations; none of those examiners had determined that he was unemployable.

VA outpatient treatment records show that in January 2016, the Veteran reported mood swings and periods of anxiety, but stated that they were shorter.  His sleep was still disrupted by nightmares several times a month. There was no suicidal or homicidal ideation.  Mental status evaluation found that he was oriented times three.  He was calm and cooperative.  His mood was euthymic and affect was stable.  His thought content was appropriate to mood and circumstances.  In April 2016, he reported being anxious and frustrated over his son's marital situation.  He stated that he worked all day on a tractor to avoid dealing with his feelings.  Mental status evaluation found that he was neatly groomed and oriented times four.  His mood was euthymic and affect was full/broad.  There was no suicidal or homicidal ideation and there were no delusions.  There were no hallucinations.  His insight and judgment were intact.


	Service connection 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  To substantiate a claim of service connection generally requires evidence of: (1) a current disability (for which service connection is sought); (2) incurrence or aggravation of a disease or injury in service; and (3) a nexus between the claimed disability and the disease or injury in service.  See Shedden v, Principi, 381 F.3d 1153, 1166-1167 (Fed. Cir. 2004).

	Hypothyroidism and peripheral neuropathy of the upper and lower extremities 

Certain chronic diseases (identified in 38 C.F.R. § 3.309(e), and including early-onset peripheral neuropathy but not hypothyroidism) may be service connected on a presumptive basis as due to exposure to herbicides, if manifested in a Veteran who served in Vietnam during the Vietnam Era.  38 U.S.C.A. § 1116.  38 C.F.R. § 3.309(e).

Regarding hypothyroidism, the record shows that while the Veteran reported a history of goiter when he entered service, and the examiner noted a small goiter in the past, the October 1968 service entrance examination found no endocrine system abnormality.  The only other pertinent reference in the Veteran's STRs was in a December 1970 report of medical history, when he apparently initially checked "yes" with respect to whether he had a history of goiter, but then crossed it out, and checked the box marked "no."  Notably, clinical evaluation of the endocrine system at the time was normal.  

The Veteran has stated that hypothyroidism was first noted in the 1980's, many years following his separation from service.  The only medical opinion of record concerning the etiology of hypothyroidism was on January 2015 VA examination; the examiner concluded that it was less likely than not that the Veteran's hypothyroidism was related to service.  He addressed the Veteran's assertion that it is related to his exposure to Agent Orange in Vietnam.  He observed that there was only one (Korean) study showing a slight increase in the risk of developing hypothyroidism following Agent Orange exposure.  He noted that hypothyroidism has not been found by VA to be presumptively related to such exposure. 

The Veteran asserts that service connection is warranted for peripheral neuropathy of the upper and lower extremities, and maintains that symptoms have been present since service, and that the peripheral neuropathy is related to his exposure to Agent Orange.  

The Veteran's STRs are silent for complaints or findings pertaining to peripheral neuropathy.  His December 1970 service separation examination found no neurological abnormalities.  Notably, in 2007, he variously reported that his symptoms had been present either since 2002 or for around 8 to 12 years.  His earliest reports of when he noticed onset, elicited in a clinical context, are more probative than the later accounts of onset in service.  The later accounts (of onset in service) are inconsistent with his lengthy employment history as a carpenter in the construction industry.  His neuropathy is not shown to have been manifested for more than two decades after his discharge from service.  There is no evidence in the record that he has "early-onset" peripheral neuropathy.

Regarding his assertion that his peripheral neuropathy is related to exposure to Agent Orange in service, the only medical opinion in the record in the matter is to the contrary.  On January 2015 VA examination, the examiner opined that it was less likely than not that peripheral neuropathy was related to service.  He noted that there was no known relationship between carpal tunnel syndrome and Agent Orange exposure.  He further noted that the record failed to establish that the Veteran's peripheral neuropathy was manifested to a degree of 10 percent within one year following his exposure to Agent Orange.  

The Veteran has not provided any evidence to the contrary, i.e., any medical opinion or textual evidence indicating that his hypothyroidism or peripheral neuropathy of either the upper or lower extremities is related to his service, to include as due to his exposure to Agent Orange therein.  Whether or not hypothyroidism or peripheral neuropathy that is first documented many years after service may be related to such exposure is a medical question, beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and his opinion in the matter is not competent (probative) evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against the claims of service connection for hypothyroidism and peripheral neuropathy of the upper and lower extremities.   Accordingly, the appeal in these matters must be denied.

	Bilateral foot disorder, other than onychomycosis 

In the case of any veteran who engaged in combat with the enemy in active service with a military, naval, or air organization of the United States during a period of war, campaign, or expedition, the Secretary shall accept as sufficient proof of service-connection of any disease or injury alleged to have been incurred in or aggravated by such service, satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions, or hardships of such service, notwithstanding the fact that there is no official record of such incurrence or aggravation in such service, and, to that end, shall resolve every reasonable doubt in favor of the veteran.  Service-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary.  The reasons for granting or denying service-connection in each case shall be recorded in full.  38 U.S.C.A. § 1154(b).

The provisions of 38 U.S.C.A. § 1154 do not obviate the requirement that a veteran must submit medical evidence of a causal relationship between his current condition and service.  See Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  That is, assuming combat status, the Veteran must still provide satisfactory evidence of a relationship between his service and his current condition.  See Wade v. West 11 Vet. App. 302, 305 (1998).  He has not done so.  

The Veteran seeks service connection for a bilateral foot disability other than onychomycosis; pes planus is diagnosed.  The Veteran's STRs are silent for complaints pertaining to the feet.  He denied having any foot problems on service separation examination, and his feet were normal on clinical examination at the time.  The initial indication of any foot problem following service was in August 2006 when jungle rot was noted in a problem list.  On January 2015 VA examination of the feet, when bilateral pes planus was diagnosed, the examiner opined that it was less likely as not that the pes planus was related to service.  It was noted that the Veteran was apparently first treated for pes planus in early 2014, nearly 43 years after his discharge from service, and that there was no indication of any foot problem when he was separated from service.  The examiner opined that the Veteran's pes planus was not due to his having wet feet (jungle rot) in service (which was not reported prior to August 2006).  

The Veteran has not provided any evidence suggesting that a foot disorder other than onychomycosis is related to service.  In the absence of manifestation in service or soon thereafter, whether or not a foot disability such as pes planus first documented many decades after service may be related to service is a medical question, beyond the realm of common knowledge, and incapable of resolution by lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Veteran is a layperson, and his opinion in the matter is not competent (probative) evidence.  

In light of the foregoing, the Board finds that the preponderance of the evidence is against this claim.  Accordingly, the appeal in the matter must be denied.

	Rating for PTSD 

Disability evaluations are determined by the application of a schedule of ratings which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Pertinent general policy considerations include:  interpreting examination reports in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disability upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appeal is from the initial rating assigned with the award of service connection, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).

A 100 percent rating is warranted for PTSD with total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); inability to establish and maintain effective relationships.  38 C.F.R. § 4.130, Code 9411.

In Mauerhan v. Principi, 16 Vet. App. 436 (2002), the U.S. United States Court of Appeals for Veterans Claims noted that the list of symptoms in the Board's general rating formula for mental disorders is not intended to constitute an exhaustive list, but rather is to serve as examples of the type and degree of symptoms, or their effects, that would justify a particular rating.  It was noted the regulation requires an evaluation of the effects of the symptoms, and not a search for a set of particular symptoms.

One factor which may be considered is the GAF score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995).  GAF scores ranging from 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A score of 51 to 60 indicates moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peer or coworkers).  A GAF score of 41 to 50 indicates serious symptoms and serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep job).  See DSM-IV.  [Revised VA regulations have incorporated use of DSM-V (which does not provide for use of the GAF scale).  Inasmuch as this appeal arose prior to such revision, the Veteran is entitled to consideration of the GAF scores assigned.]

The Veteran's PTSD is not shown to, at any time under consideration, have had manifestations productive of total occupational and social impairment (so as to warrant a 100 percent schedular rating).  He has been examined by VA four times during the period under consideration and he was only shown to have a symptom associated with a 100 percent rating on the May 2009 examination, when he reported persistent auditory hallucinations.  Significantly, at that time he was still working and the examiner opined that the PTSD resulted in reduced reliability and productivity (not total social and occupational impairment).  He was found to have no impairment of thought content, was able to maintain personal hygiene and there was no suicidal or homicidal ideation.  August 2007, September 2009 and March 2015 VA psychiatric examinations did not find, and VA outpatient treatment records do not show, gross impairment of thought processes, delusions or hallucinations, inappropriate behavior or lack of orientation.  In September 2009, the examiner specifically opined that total social and occupational impairment was not shown.  Similarly, on the most recent VA psychiatric examination, the examiner commented that the Veteran's PTSD resulted in mild to moderate social and occupational impairment.  It was specifically noted that the Veteran did not have any of the symptoms required for a 100 percent rating.  In fact, no examination found symptoms and impairment consistent with total occupational and social impairment.  Throughout, the Veteran has remained married, has maintained good relations with at least one son, and has maintained friendships (albeit not many, and causing some depressed mood when one died).  He has not shown inability to tend to activities of daily living at any time under consideration.  When he stopped working, his employer (his brother) stated that he was terminated due to lack of work.  There is, therefore, no basis for assigning a total rating.

The GAF scores assigned do not provide an independent basis for the assignment of a 100 percent rating.  For the most part (when they were assigned) they were 55, 60 or higher, reflecting, at most, mild to moderate symptoms.  There was one score of 45 (by a private provider in March 2009); but even that score reflects only serious symptoms (consistent with the 70 percent rating assigned) and not total occupational and social impairment.  In summary, at no time under consideration is the Veteran's PTSD shown to have been of such severity as to produce total occupational and social impairment, and a schedular 100 percent rating is not warranted.  

	TDIU rating

VA will grant a total rating for compensation purposes based on individual unemployability when the evidence shows that by reason of service-connected disability the veteran is precluded from obtaining or maintaining substantially gainful employment consistent with his or her education and occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16.

A TDIU rating for compensation purposes may be assigned where the schedular rating is less than total, when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more; or if there are two or more service-connected disabilities, provided at least one disability is ratable at 40 percent or more, and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16(a).  

It is the established policy of VA that all Veterans who are unable to pursue a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  The Veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).

The Veteran has established service connection for PTSD rated 70 percent; and for onychomycosis, rated 0 percent.  Since the schedular requirements for a TDIU rating are met, the analysis proceeds to assessing whether his service-connected disabilities are such as to preclude his participation in substantially gainful employment consistent with his education and work experience.  Substantially gainful employment is defined as work which is more than marginal and which permits the individual to earn a living wage.  Moore v. Derwinski, 1 Vet. App. 356 (1991).

The Board acknowledges that the Veteran's PTSD symptoms have an impact on his ability to work.  The examiner stated following the May 2009 VA psychiatric examination shows that the Veteran had difficulty with concentration due to his memories and intrusive thoughts, and would affect his work performance.  In September and December 2009 memoranda, a VA physician and a social worker noted that the Veteran experienced nightmares and intrusive memories that would significantly impair his ability to function at his job.  They noted in the December 2009 statement that his symptoms had improved since he was not working.  

The Veteran stated on the March 2015 VA psychiatric examination that he had retired five years earlier as a result of his back disability and the fact he was having problems getting along with co-workers.  The examiner found that his PTSD symptoms were only mild to moderate.  There is nothing in the clinical record to suggest that the Veteran's service-connected disabilities, of themselves, are such as to preclude his participation in substantially gainful employment.  

The issue is not whether the Veteran was unemployed or had difficulty finding employment, but rather, whether he is capable of performing acts required by employment.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The Board acknowledges that the Veteran may have had limitations on the types of work available to him primarily due to his PTSD; however, the preponderance of the evidence of record demonstrates that he is not precluded by his service-connected disabilities from securing and following substantially gainful employment.  Notably, when he stopped working, his employer indicated he was terminated because there was no work.  And later, his brother (who was his employer) indicated that the Veteran was unable to work due to a combination of physical disabilities and mental impairment.  Significantly, the Veteran's back and upper and lower extremities are not service-connected, and may not be considered in determining whether he is entitled to a TDIU rating.  


ORDER

Service connection for hypothyroidism, a bilateral foot disability (other than onychomycosis), peripheral neuropathy of the upper extremities and peripheral neuropathy of the lower extremities is denied.

A rating in excess of 70 percent for PTSD is denied.

A TDIU rating is denied.


____________________________________________
GEORGE R. SENYK 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


